Citation Nr: 9912159	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-33 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to January 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
bilateral hearing loss.  This matter returns to the Board 
following remand in August 1988.


REMAND

In its August 1998 remand, the Board pointed out that the 
veteran had submitted additional evidence, including reports 
of VA examinations of January and March 1998 and VA 
outpatient treatment records from December 1996 to June 1998, 
after he had perfected his appeal of the denial of service 
connection for bilateral hearing loss in December 1997.  The 
Board then also noted that the RO had not issued a 
supplemental statement of the case or other notification to 
the veteran which satisfied due process requirements, 
according the veteran the right to notification of a decision 
by the agency of original jurisdiction after review of all 
the evidence, unless waived by the veteran prior to appellate 
review by the Board.   38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(1998).

Subsequent to the Board's August 1998 remand of the issue of 
entitlement to service connection for bilateral hearing loss, 
the RO issued a November 1998 rating decision as to a claim 
of entitlement to service connection for tinnitus, including 
as secondary to nonservice-connected bilateral hearing loss.  
The veteran was notified of that decision, and provided with 
a copy of the rating decision, in December 1998.  The rating 
decision and the December 1998 correspondence to the veteran 
discussed the evidence submitted after the veteran had 
perfected his appeal of the issue before the Board on appeal, 
the claim as to entitlement to service connection for 
bilateral hearing loss.  However, the rating decision 
addressed this issue only in the context of the effect of the 
evidence on a claim for service connection for tinnitus. 

There is no evidence of record that the veteran has waived 
his right to review of the additional evidence by the agency 
of original jurisdiction subsequent to the Board's August 
1998 remand.  Thus, it does not appear to the Board that the 
veteran has been accorded due process of law as to his appeal 
for service connection for bilateral hearing loss, as the 
Board directed in that remand.  Accordingly, this case is 
again REMANDED for the following action:

The RO should review the claim of 
entitlement to service connection for 
bilateral hearing loss on the basis of 
all the evidence of record, including 
additional evidence and medical records 
received since December 1997, and all 
governing legal authority.  If 
entitlement to service connection for 
bilateral hearing loss is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals




